Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         08-FEB-2019
                                                         01:43 PM



                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                             NATHAN PACO,
                   Petitioner/Plaintiff-Appellant,

                                 vs.

             MARY K. MYERS, dba MARY K. MYERS, Ph.D.,
       dba Mary Myers, Ph.D., INC., aka MARY MYERS, TRUST,
                  Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIV. NO. 16-1-0842)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate

Court of Appeals at the time the application for writ of

certiorari was filed, see Hawaii Revised Statutes § 602-59(a)

(2016); see also Hawaii Rules of Appellate Procedure (HRAP) Rule

36(b)(1) (2016),

          IT IS HEREBY ORDERED that Petitioner’s application for

writ of certiorari, filed January 28, 2019, is dismissed without
prejudice to re-filing the application pursuant to HRAP Rule

40.1(a) (2017).   (“The application shall be filed within 30 days

after the filing of the intermediate court of appeals’ judgment

on appeal or dismissal order, unless the time for filing the

application is extended in accordance with this Rule.”).

         DATED:   Honolulu, Hawaii, February 8, 2019.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson




                                 2